                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA


    ROBBIN E. BLYTHE                              CIVIL ACTION: 2:17-cv-05184

    v.
                                                  JUDGE NANNETTE JOLIVETTE BROWN
    OFFSHORE SERVICE VESSELS,
    L.L.C., et al.
                                                  MAG. KAREN WELLS ROBY



                           MEMORANDUM IN SUPPORT OF
                     MASSY MACHINERY LTD.’S MOTION TO DISMISS


MAY IT PLEASE THE COURT:

         Massy Machinery Ltd. d/b/a Massy CAT, incorrectly named as Massy Cat d/b/a Massy

Machinery, LTD (“Massy”), sought to be made a defendant herein, submits this Memorandum in

support of its Motion to Dismiss and respectfully represents:

                                            INTRODUCTION

         Plaintiff’s Complaint and First Supplemental and Amending Complaint do not contain a

single factual allegation connecting Massy to the State of Louisiana, or even the United States.1

In fact, Plaintiff’s Complaints are devoid of any jurisdictional factual allegations attempting to

establish Massy has the minimum contacts with Louisiana required for personal jurisdiction.2

Simply put, Massy is a Trinidad and Tobago corporation and does not have sufficient minimum

contacts with Louisiana required for personal jurisdiction. Accordingly, as demonstrated herein,

Plaintiff’s case should be dismissed pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure because Massy is not subject to personal jurisdiction in Louisiana.

1
  See Rec. Docs. 1 and 16. Plaintiff’s Complaint and First Supplemental and Amending Complaint will collectively
be referred to herein as “Plaintiff’s Complaints.”
2
  See Rec. Docs. 25, 30, 32, and 34.
         In the alternative, Plaintiff’s general maritime claims against Massy must be dismissed on

the basis that such claims are untimely and barred by the applicable statute of limitations. This

Honorable Court has already dismissed Plaintiff’s general maritime law claims against

Caterpillar Inc. (“Caterpillar”) and Louisiana Machinery Company, LLC (“LA Machinery”).3

Plaintiff sought to add Massy as a defendant through his First Supplemental and Amending

Complaint, the same pleading in which Plaintiff added Caterpillar Inc. and Louisiana Machinery

Company, LLC.          Accordingly, Plaintiff’s general maritime claims against Massy should be

dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure because they are

untimely.

                                         BACKGROUND

         Plaintiff, a resident of Panama and a non-U.S. citizen,4 alleges that in January 2015, he

sustained injuries and damages as the result of an engine fire aboard the “drill ship” AHTS

EDISON CHOUEST while that vessel was “located off the coast of Trinidad and Tobago.5 At

the time, he was employed “as a seaman” for Offshore Service Vessels, L.L.C. (“OSV”), a

Louisiana limited liability company that allegedly owned and operated the vessel.6 In May 2017,

plaintiff sued OSV pursuant to the Jones Act and the general maritime law.7

         More than three years after the fire, Plaintiff amended his lawsuit to add additional

defendants: Caterpillar, LA Machinery, and Massy.8         Plaintiff alleges Massy is a “foreign

corporation not authorized to do business in the State of Louisiana, but which is transacting

business in Trinidad . . .”9 He further alleges that Massy is an authorized dealer and service

provider of Caterpillar products in Trinidad and is responsible for inspections conducted as part

3
  See Rec. Docs. 25, 30, 32, and 34.
4
  Rec. Doc. 1-1.
5
  Rec. Doc. 1, at ¶¶ 7-8.
6
  Rec. Doc. 1, at ¶¶ 5-6.
7
  Rec. Doc. 1, at ¶ 2.
8
  Rec. Doc. 16.
9
  Rec. Doc. 16, at ¶ D.
                                                 2
of the maintenance of AHTS EDISON CHOUEST’s engine equipment while the vessel was in

Trinidad.10      Plaintiff asserts that inspections and/or engine work that Massy performed in

August 2014, December 2014, and January 2015, caused or contributed to his alleged injuries.11

As such, he claims that Massy is liable to him for compensatory and punitive damages pursuant

to general maritime tort law and Trinidad tort law.12

         As Plaintiff correctly asserts, Massy is a corporation organized under the laws of

Trinidad.13 Massy does not regularly do business in Louisiana, and it was not regularly doing

business in Louisiana at the time of the events alleged in this action or at any subsequent time.14

Massy does not have offices or places of business in Louisiana, does not maintain any bank

accounts or telephone listings in Louisiana, does not own any immovable property in Louisiana,

and has no agents, servants, or employees living or working in Louisiana.15 Massy has never

been qualified, authorized, licensed, or chartered to do business in Louisiana.16 Massy does not

sell or repair, nor has it ever sold or repaired, any products in the State of Louisiana.17 Massy

does not solicit any business or advertise in Louisiana.18 Massy does not transact any business of

any kind in Louisiana, it does not derive revenue from goods used or services rendered in the

State of Louisiana, nor is it subject to taxation in the State of Louisiana.19

         The only relevant contact Massy has with Louisiana is a Co-Operation Agreement it

entered into with LA Machinery, a Louisiana company.20 The purpose of the Co-Operation



10
   Rec. Doc. 16, at ¶¶ 26 and 29.
11
   Rec. Doc. 16, at ¶¶ 32-35, 37 and 40.
12
   Rec. Doc. 16, at ¶¶ 38-46.
13
   See Exhibit A, Declaration of Ricky Maharaj Pursuant to 28 U.S.C. § 1746, at ¶ 4; see also Rec. Doc. 16, at ¶ D.
14
   See Ex. A, at ¶¶ 5-21.
15
   See Ex. A, at ¶¶ 13-17.
16
   See Ex. A, at ¶¶ 5-21.
17
   See Ex. A, at ¶¶ 8-12.
18
   See Ex. A, at ¶¶ 6-8.
19
   See Ex. A, at ¶¶ 8-19.
20
   See Ex. A, at ¶¶ 22-23 and Declaration Exhibit 1, Co-Operation Agreement between Massy and LA Machinery.
Of note, Massy was formerly named Tracmac Engineering Limited prior to a name change in 2014 to Massy
                                                         3
Agreement was to enhance operations in the Marine Engine and Petroleum division of Massy in

Trinidad and Tobago.21 All of Massy’s obligations under the agreement were performed in

Trinidad and Tobago, e.g. “provide LM with technical support . . . in Trinidad in Tobago”,

“service requests made . . . in the Trinidad and Tobago area and . . . for services to be carried out

in Trinidad and Tobago”, “coordinating service work . . . in Trinidad.”22 Further, the agreement

“shall be governed by the laws of the Republic of Trinidad and Tobago.”23

        Any other contracts Massy has or has had with other Louisiana companies were or are for

services to be performed within the territories of Trinidad and Tobago or Guyana.24 For these

services, there are no Master Agreements or other formal contracts in place which specify

governing law and jurisdiction.25 Work orders or purchase orders are provided, but do not

contain any, or extensive, terms and conditions or state governing law or jurisdiction.26 Then,

invoices are issued by Massy which state terms and conditions on the underside, which are stated

to be the contract between the parties, but do not contain terms on governing law or

jurisdiction.27 Paramount, all services performed by Massy have been performed within the

territory of Trinidad and Tobago and recently, in the territory of Guyana.28

        Must Massy, a non-resident defendant, defend itself in Louisiana, when Massy’s only

contact with Louisiana is that it contracted with LA Machinery, a Louisiana company, to perform

work in Trinidad? The Court should answer this in the negative.




Machinery Ltd. The Co-Operation Agreement was entered into between Tracmac Engineering and LA Machinery,
prior to the name change.
21
   See Ex. A, at ¶ 24 and Declaration Ex. 1, at p. 1, “PURPOSE OF AGREEMENT”.
22
   See Ex. A, at ¶ 25 and Declaration Ex. 1, at ¶¶ 1.4.5, 3.1, and 4.3.6.
23
   See Ex. A, at ¶ 26 and Declaration Ex. 1, at ¶ 6.6.
24
   See Ex. A, at ¶ 30.
25
   See Ex. A, at ¶ 31.
26
   See Ex. A, at ¶ 31.
27
   See Ex. A, at ¶ 31.
28
   See Ex. A, at ¶ 32.
                                                    4
           As demonstrated below, Plaintiff’s claims against Massy should be dismissed in their

entirety because Massy is not subject to personal jurisdiction in Louisiana.          Alternatively,

Plaintiff’s general maritime law claims for compensatory and punitive damages against Massy

should be dismissed because they are time-barred.

                                    LAW AND ARGUMENT

I.         Massy is Not Subject to Personal Jurisdiction in Louisiana.

           Plaintiff bears the burden of proving, by prima facie evidence, that this forum has

personal jurisdiction over Massy. See Luv n’ Care, Ltd., v. Insta-Mix, Inc., 438 F.3d 465, 469

(5th Cir. 2006) (citing Wyatt v. Kaplan, 686 F.2d 276, 280 (5th Cir. 1982) (“Where a nonresident

defendant challenges personal jurisdiction, the party seeking to invoke the power of the court

bears the burden of proving jurisdiction exists.”)). Plaintiff’s Complaints do not allege that this

Court has personal jurisdiction over Massy. Indeed, notably absent from Plaintiff’s Complaints

are any jurisdictional factual allegations, other than noting Massy is a “foreign corporation not

authorized to do business in the State of Louisiana, but which is transacting business in Trinidad

. . .”29 The mere fact that the Complaints contain no facts supporting the exercise of personal

jurisdiction over Massy supports dismissal of Plaintiff’s Complaints against Massy.

           The exercise of personal jurisdiction over Massy, a nonresident defendant, must not

offend the Due Process Clause of the 14th Amendment. See id. (citing Int’l Shoe Co. v.

Washington, 326 U.S. 310, 319, 66 S. Ct. 154, 90 L. Ed. 95 (1945)). Due process ensures that

Massy will not be subject to a binding judgment in Louisiana if it “has established no meaningful

‘contacts, ties, or relations’” with the State. Id. A court may exercise “general jurisdiction” if

the non-resident defendant has sufficient contacts with the state that are unrelated to the suit, or

“specific jurisdiction” if the non-resident defendant has sufficient contacts with the state that are


29
     Rec. Doc. 16, at ¶ D.
                                                 5
related to the suit. Id. (citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,

414 n.8, 415 n.9, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984)). However, courts have imposed a

safeguard whereby any exercise of personal jurisdiction must not “offend traditional notions of

fair play and substantial justice.” Id. (citing Int’l Shoe Co., 326 U.S. at 316). Massy does not

have sufficient contacts with Louisiana that meet either the general or specific jurisdiction

requirements. Moreover, to require Massy to defend itself in suit in Louisiana would be unfair

and unreasonable. In short, as established by the attached Declaration of Massy’s Director,

Ricky Maharaj, Plaintiff cannot meet his burden of proof, and this suit should be dismissed for

lack of personal jurisdiction.

       A.      Massy has Insufficient Contacts with Louisiana to Support the Exercise of
               General Jurisdiction.

       Plaintiff cannot meet his burden of showing that Massy has sufficient contacts with

Louisiana to support the exercise of general jurisdiction. To comport with the constitutional

requirements of due process, Plaintiff must show that Massy has “continuous and systematic

general business contacts” with Louisiana.       Luv n’ Care, Ltd., 438 F.3d at 469 (citing

Helicopteros, 466 U.S. at 414-15 n.9). The “continuous and systematic contacts test is a difficult

one to meet, requiring extensive contacts between a defendant and a forum.” Johnston v.

Multidata Systems Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008) (quoting Submersible Systems,

Inc. v. Perforadora Central, S.A., 249 F.3d 413, 419 (5th Cir. 2001)). Even “repeated contacts

with forum residents by a foreign defendant may not constitute the requisite substantial,

continuous and systematic contacts required for a finding of general jurisdiction.” Johnston, 523

F.3d at 609 (quoting Revell v. Lidov, 317 F.3d 467, 471 (5th Cir. 2002)).           “[V]ague and

overgeneralized assertions that give no indication as to the extent, duration or frequency of

contacts are insufficient to support general jurisdiction.” Johnston, 523 F.3d at 610.


                                                 6
         In a recent decision, O’Berry v. Ensco Int’l, LLC, this Court found that there was no

general or specific jurisdiction for claims by a Jones Act seamen injured in Saudi Arabia against

a company that was similarly situated to the Massy in this case. See generally O’Berry, 2017

U.S. Dist. Lexis 39260 (E.D. La. 2017). With regard to the question of general jurisdiction, the

court found there was evidence in the record that Ensco plc contracted for a drilling rig that

worked continuously in waters off the coast of Louisiana. Id. at *13. Nevertheless, the court

recognized that Ensco plc was not incorporated and did not maintain a principle place of

business in Louisiana. Id. at *13–14. As such, the district court could not and did not find

general jurisdiction because of the high threshold established by the Supreme Court for

circumstances to be truly exceptional before general jurisdiction could apply in a non-paradigm

state. Id. at *14. See also Daimler AG v. Bauman, 571 U.S. 117, 139 n.19 (2014); BNSF Ry. v.

Tyrrell, 137 S. Ct. 1549, 1558 (2017).

         Here, Plaintiff cannot point to any facts which evince that Massy has now, or has ever

had, a business presence in Louisiana. Massy has no operations in Louisiana – it does not

maintain any offices, employees, agents, or places of business in Louisiana, and does no business

within Louisiana.30 Massy does not own or lease any real property in Louisiana.31 Further,

Massy maintains no bank accounts and pays no taxes in Louisiana.32 Consequently, Massy does

not have sufficient business contacts with Louisiana that support the exercise of general

jurisdiction.

         B.       Massy has Insufficient Contacts with Louisiana to Support the Exercise of
                  Specific Jurisdiction.

         Though Plaintiff has not alleged any facts that might be considered an attempt to justify

specific jurisdiction, Plaintiff likely will argue that Massy is subject to specific jurisdiction in

30
   See Ex. A, at ¶¶ 5-21.
31
   See Ex. A, at ¶ 13.
32
   See Ex. A, at ¶¶ 18-19.
                                                 7
Louisiana. However, in his Complaints, Plaintiff makes clear that the incident from which he

claims to be injured happened off the coast of Trinidad and Tobago.33 Plaintiff does not and

cannot allege any contact between that incident and the state of Louisiana. Further, Massy’s

contacts relating to the instant controversy are not enough to support the exercise of specific

jurisdiction.

            “In contrast to general, all-purpose jurisdiction, specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(internal citations and quotations omitted).        Last year, the Supreme Court emphasized the

“[s]ettled principles” of how courts are to analyze specific jurisdiction. See generally Bristol-

Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017). Specifically, “[f]or a court to

exercise specific jurisdiction over a claim there must be ‘an affiliation between the forum and

the underlying controversy, principally, an activity or an occurrence that takes place in the

forum State.” Bristol-Myers Squibb Co., 137 S. Ct. at 1776 (quoting Goodyear, 564 U.S. at

919) (internal brackets omitted). To satisfy the due process standard, Plaintiff must show that

sufficient contacts exist between Massy, Louisiana, and the instant controversy. See Holt Oil &

Gas Corp. v. Harvey, 801 F.2d 773, 777 (5th Cir. 1986). This Court must determine whether

these contacts support a finding that Massy purposefully availed itself of the benefits and

protections of Louisiana law. See id.

            In O’Berry, the Jones Act plaintiff was injured while participating in a mandatory water

survival course in Saudi Arabia. O’Berry, 2017 U.S. Dist. Lexis 39260, at *2. The court noted

the plaintiff, just like Plaintiff in this case, did not allege that the injuries leading to the litigation

occurred in the subject forum, Louisiana. Id. The court concluded the only way specific


33
     Rec. Doc. 1, at ¶ 7; Rec. Doc. 16, at ¶ 30.
                                                    8
jurisdiction might apply would be if his injuries nevertheless arose out of or resulted from

activities that Ensco plc purposefully directed at Louisiana. Id. at *16. In O’Berry, the plaintiff’s

factual rendition regarding an accident in Saudi Arabia provided no basis for the court to connect

any activities by Ensco plc in Louisiana to the accident. Id. at *15–16.

         The only connection Massy arguably has with Louisiana is its agreement with LA

Machinery, a Louisiana company, related to services to be performed in Trinidad. That fact,

standing alone, is not enough to support a finding that Massy purposefully availed itself of the

protection and benefits of Louisiana.

         It is well-settled Fifth Circuit precedent that “merely contracting with a resident of the

forum state is insufficient to subject the nonresident to the forum’s jurisdiction.” Id. at 778. In

Hydrokinetics, Inc. v. Alaska Mechanical, Inc., 700 F.2d 1026 (5th Cir. 1983), the Fifth Circuit

held that an Alaskan company did not purposefully avail itself of conducting business in Texas

where no performance, other than payment, was to take place in the forum state. The Court

found it significant that this was the Alaskan company’s sole contact with Texas. Id. Equally

important, the Court noted that the exchange of communications between Texas and Alaska in

the development of the contract was insufficient to form a basis of specific jurisdiction. Id.

         Likewise, in Holt Oil, the Fifth Circuit followed its rationale in Hydrokinetics and held

that the defendant had insufficient contacts with the Texas forum relating to the controversy at

issue to support specific jurisdiction. Holt Oil, 801 F.2d at 778. There, the defendant’s only

contacts were that he entered into a contract with the Texas-plaintiff, he sent a final operating

agreement and three checks to Texas, and he engaged in telephone and written communications

with the plaintiff. Id. According to the Fifth Circuit, the fact that performance of the contract

occurred in a state outside of Texas outweighed the fact that the defendant mailed payments to

Texas.    Id.   Moreover, the provision expressing that the contract would be governed by

                                                 9
Oklahoma law diminished the significance that the contract was finalized in Texas. Id. Finally,

the communications between the parties were insufficient to constitute specific jurisdiction. Id.

As the Court noted, the “communications to Texas rested on nothing but ‘the mere fortuity that

[the plaintiff] happen[ed] to be a resident of the forum.’” Id. (quoting Patterson v. Dietze, Inc.,

764 F.2d 1145, 1147 (5th Cir. 1985)).

         In the instant case, as in Hydrokinetics and Holt Oil, the jurisdictional facts do not

support the conclusion that Massy is subject to specific jurisdiction in Louisiana. Like the

defendants in Holt Oil and Hydrokinetics, Massy does not regularly engage in business in

Louisiana nor in any jurisdictions other than Trinidad and Tobago and Guyana; rather, this sole

agreement between Massy and LA Machinery represents Massy’s only relevant contact with

Louisiana.34 Under these circumstances great weight must be given to where performance of the

contract was centered. See St. Martin & Mahoney, APLC v. Diversified Aircraft Holdings, Ltd.,

934 F. Supp. 200, 205 (E.D. La. 1996) (noting that “[i]n a case such as this one, in which the

plaintiff is seeking to establish specific jurisdiction relating to a single transaction, one of the

most pivotal considerations in determining whether there has been ‘purposeful availment’ is

where the material performance of the contract was centered”). Here, Massy’s agreement with

LA Machinery called for the parties to provide services in Trinidad and Tobago.35 All work and

preparation for performance of the agreement took place in Trinidad and Tobago.36

         Moreover, unlike the defendant in Hydrokinetics, Massy did not even travel to the forum

state to close the deal.37          See 700 F.2d 1026, 1029.   Further, unlike the defendants in

Hydrokinetics and Holt Oil, Massy did not contract with the plaintiff, but a co-defendant, LA



34
   See Ex. A and Declaration Ex. 1.
35
   See Ex. A, at ¶¶ 23-29 and Declaration Ex. 1.
36
   See Ex. A, at ¶ 27 and Declaration Ex. 1.
37
   See Ex. A, at ¶ 28.
                                                   10
Machinery.38 Furthermore, as in Hydrokinetics and Holt Oil, the agreement at issue in this case

has an express provision that it “shall be governed by the laws of the Republic of Trinidad and

Tobago.”39 Thus, “[c]onsidering the facts of Hydrokinetics, only if this Court were of the

opinion that ‘less is more,’ could [Massy’s] contacts with the forum state . . . be considered

sufficient to warrant the exercise of personal jurisdiction over [it] by this Court. See St. Martin

& Mahoney, APLC v. Patton, 863 F. Supp. 311 (E.D. La. 1994) (finding that the non-resident

defendant had even more facts in its favor than the non-resident defendant in Hydrokinetics).

          In conclusion, in keeping with the Fifth Circuit’s precedent, the mere fact that Massy

contracted with a company that happened to be in Louisiana is not enough to prove that Massy

availed itself of the benefits and protections of Louisiana. See DNH, LLC. v. In-N-Out Burgers,

381 F. Supp. 2d 559, 565 (E.D. La. 2005). As such, Plaintiff cannot provide any facts that

support Massy being subject to Louisiana’s jurisdiction. Accordingly, Plaintiff’s claims against

Massy should be dismissed for lack of personal jurisdiction.

II.       Plaintiff’s General Maritime Law Claims against Massy are Time-Barred.

          Massy hereby adopts and incorporates all arguments of Caterpillar as expressed in its

Motion to Dismiss (Rec. Doc. 25), pursuant to Fed. R. Civ. P. 10(c). Further, Massy submits the

following facts support its assertion that Plaintiff’s general maritime law claims against it are

untimely:

      •   The alleged repairs performed by Louisiana Machinery Company, LLC occurred on

          August 11, 2014, December 16, 2014, January 1, 2015, and January 15, 2015.40

      •   Plaintiff’s incident allegedly occurred January 21, 2015.41

      •   Plaintiff filed his Complaint against OSV on May 24, 2015.42

38
   See Ex. A, at Declaration Ex. 1.
39
   See Ex. A, at ¶ 26 and Declaration Ex. 1, at ¶ 6.6.
40
   Rec. Doc. 16, at ¶¶ 32-35.
41
   Rec. Doc. 1, ¶ 7; Rec. Doc. 16, at ¶ 30.
                                                         11
     •   Plaintiff filed his First Supplemental and Amending Complaint seeking to add Massy as a

         defendant on April 16, 2018, over three years following the subject incident.43

         As correctly asserted by Caterpillar and LA Machinery, and noting Plaintiff’s prior

correspondence of no opposition and this Honorable Court’s prior Order dismissing Plaintiff’s

general maritime law claims against Caterpillar and LA Machinery,44 these same claims against

Massy are untimely and must be dismissed as well.

                                                   CONCLUSION

         Plaintiff cannot meet his burden of proving that this Court can exercise personal

jurisdiction over Massy. The exercise of personal jurisdiction over Massy would offend the Due

Process Clause of the 14th Amendment. Massy does not have sufficient contacts with the State

of Louisiana to support general jurisdiction. Likewise, merely contracting with LA Machinery, a

Louisiana company, for work to be performed in Trinidad, is insufficient to support the exercise

of specific jurisdiction. Moreover, subjecting Massy to jurisdiction in Louisiana would offend

traditional notions of fair play and substantial justice. Alternatively, Plaintiff’s general maritime

claims against Massy must be dismissed on the basis that such claims are untimely and barred by

the applicable statute of limitations.

         For these reasons, Massy respectfully requests that this Honorable Court grant its Motion

and dismiss this action against Massy for lack of personal jurisdiction, or in the alternative,

dismiss Plaintiff’s general maritime law claims against Massy because they are time-barred.



                                            [signature on next page]




42
   Rec. Doc. 1.
43
   Rec. Doc. 16.
44
   See Rec. Docs. 1, ¶ 7; Rec. Doc. 16, at ¶ 30.
                                                       12
                                          Respectfully submitted:

                                          ADAMS AND REESE LLP

                                          /s/ Gerard J. Gaudet
                                          William B. Gaudet (#1374)
                                          Gerard J. Gaudet (#35139)
                                          701 Poydras Street, Suite 4500
                                          New Orleans, Louisiana 70139
                                          Telephone: (504) 581-3234
                                          Telefax: (504) 566-0210
                                          Billy.Gaudet@arlaw.com
                                          Gerard.Gaudet@arlaw.com
                                          Counsel for Massy Machinery Ltd. d/b/a Massy CAT




                                CERTIFICATE OF SERVICE
       I hereby certify that on the 1st day of April, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants.

                                                /s/ Gerard J. Gaudet
                                                GERARD J. GAUDET




                                                13
